Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 1 of 11 PageID #: 473




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

 CIVIL ACTION NO. 4:21-CV-00051-JHM

 SELECTIVE INSURANCE COMPANY OF SOUTH CAROLINA                                          PLAINTIFF

 V.

 DEVOTED SENIOR CARE LLC                                                             DEFENDANT

                               MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Devoted Senior Care LLC’s Motion to Dismiss. [DN

 7]. Fully briefed, this matter is ripe for decision. For the following reasons, the Motion to Dismiss

 is DENIED. Thus, Selective Insurance Company of South Carolina’s Request for Oral Argument

 on this issue, [DN 13], is DENIED.

                                         I. BACKGROUND

      A. Procedural History

         The Plaintiff, Selective Insurance Company of South Carolina (“Selective”), issued an

 insurance policy to the Defendant, Devoted Senior Care LLC (“Devoted”), for the period spanning

 June 1, 2019 to June 1, 2020. [DN 1 at ¶ 11]. Devoted provides healthcare employees to Medicaid

 licensees. [Id. at ¶¶ 18–20]. It contracted with one such licensee, Horizon Adult Health Care LLC

 (“Horizon”), to provide in-home care to Horizon’s Medicaid approved clients. [DN 1-4 at ¶¶ 3–

 9]. This relationship deteriorated when Horizon thought Devoted improperly solicited Horizon’s

 existing clients to change their Medicaid healthcare provider to another. [Id. at ¶ 11]. Horizon

 filed suit against Devoted in late 2019, alleging two claims: breach of contract (Count I) and

 tortious interference with contractual relations (Count II). [DN 1-4 at ¶¶ 10–16]; Horizon Adult




                                                      1
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 2 of 11 PageID #: 474




 Health Care, LLC v. Devoted Senior Care, LLC, Madison Circuit Court, Division II, Case No.

 19-ci-563.

        Upon receiving notice of this lawsuit, Devoted asked Selective to defend and indemnify it

 in the state court proceeding, arguing the insurance policy covered these claims. [DN 1 at ¶ 28].

 Selective rejected this argument and refused to defend and indemnify Devoted. [Id. at ¶ 29]. As

 the case progressed, Horizon filed an amended complaint against Devoted. [DN 1-5]. This

 pleading incorporated the initial complaint in its entirety and elaborated the initial breach of

 contract claim. [Id. at ¶ 11]. In response, Devoted made a second tender to Selective on March 9,

 2021. [DN 1 at ¶ 32]. On May 6, 2021, Selective accepted that tender under a reservation of

 rights, agreeing to defend Devoted while it sought a judicial determination of its rights. [DN 7-2

 at 6–7].

        Selective immediately commenced the present declaratory action. It asks the Court to

 declare Horizon’s lawsuit against Devoted outside the insurance policy’s coverage, relieving

 Selective of any obligation to defend or indemnify Devoted.. [DN 1 at ¶¶ 42–43]. In response to

 Selective’s declaratory action, Devoted filed this Motion to Dismiss, urging the Court to decline

 to exercise federal discretionary jurisdiction over this declaratory action. [DN 7].

    B. The Insurance Policy

        Selective and Devoted agree on the insurance policy’s wording but dispute what those

 words mean. That policy states Selective will

        pay those sums that the insured becomes legally obligated to pay as damages
        because of “personal and advertising injury” to which this insurance applies.
        [Selective] will have the right and duty to defend against any “suit” seeking those
        damages. However, we will have no duty to defend against any “suit” seeking
        damages for “personal and advertising injury” to which this insurance does not
        apply.




                                                      2
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 3 of 11 PageID #: 475




 [DN 1-2 at 177] (emphasis added). Relevant to the present case, the policy defines “personal and

 advertising injury” as “injury, including consequent ‘bodily injury’ arising out of one or more of

 the following offenses”:

        (d). Oral or written publication, in any matter, of material that slanders or libels a
        person or organization or disparages a person’s or organization’s goods, products,
        or services.

 [Id. at 186]. From this definition of “personal and advertising jury,” the policy excludes:

    (a) “Personal and advertising injury” caused by or at the direction of the insured with
        the knowledge that the act would violate the rights of another and would inflict
        “personal and advertising injury.”
    (b) “Personal and advertising injury” arising out of oral or written publication, in any
        manner, of material if done by or at the direction of the insured with knowledge of
        its falsity.
    (f) “Personal and advertising injury” rising out of a breach of contract, except an
        implied contract to use another’s advertising idea in your “advertisement.”

 [Id. at 177]. The policy’s umbrella provision includes similar language on coverage and exclusions

 for “personal and advertising injury.” [Id. at 309].

                                        II. LEGAL STANDARD

        Selective seeks declaratory relief under the Federal Declaratory Judgment Act. The act

 provides that “[i]n a case of actual controversy within its jurisdiction . . . any court of the United

 States, upon the filing of an appropriate pleading, may declare the rights and other legal relations

 of any interested party seeking such declaration, whether or not further relief is or could be sought.”

 28 U.S.C. § 2201(a). A court’s exercise of jurisdiction under the Declaratory Judgment Act is not

 mandatory. Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 812 (6th Cir. 2004).

 To determine whether to exercise such discretion, and thus whether a case is appropriate for

 declaratory judgment, this Court considers the five factors the Sixth Circuit enumerated in Grand

 Trunk Western. Railroad Co. v. Consolidated Rail Corp.:

    (1) Whether the judgment would settle the controversy;

                                                        3
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 4 of 11 PageID #: 476




    (2) Whether the declaratory judgment action would serve a useful purpose in clarifying
        the legal relations in issue;
    (3) Whether the declaratory remedy is being used merely for the purpose of
        “procedural fencing” or “to provide an arena for a race for res judicata”;
    (4) Whether the use of a declaratory action would increase the friction between our
        federal and state courts and improperly encroach on state jurisdiction; and
    (5) Whether there is an alternative remedy that is better or more effective.

 746 F.2d 323, 326 (6th Cir. 1984). The Sixth Circuit has “never indicated how these Grand Trunk

 factors should be balanced.” Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 563 (6th Cir. 2008).

 “The relative weight of the underlying considerations of efficiency, fairness, and federalism will

 depend on the facts of the case.” Western World Ins. Co. v. Hoey, 773 F.3d 755, 759 (6th Cir.

 2014).

                                             III. DISCUSSION

          At this stage in this litigation, the key issue is whether the Court should exercise jurisdiction

 over Selective’s declaratory judgment action. Selective urges the Court to exercise jurisdiction,

 contending the Grand Trunk factors support jurisdiction. Devoted disagrees, arguing the same

 factors weigh against exercising jurisdiction.

          A. Factors One and Two: Settlement of the Controversy and Clarification of Legal

 Relations

          The first factor asks “whether the declaratory action would settle the controversy.” Grand

 Trunk, 746 F.3d at 326. The second factor asks “whether the declaratory action would serve a

 useful purpose in clarifying the legal relations in issue.” Id. In these cases, courts often consider

 the first and second factors together.

          For the first factor, two lines of precedent exist in the Sixth Circuit. The first line of cases

 “has concluded that a declaratory relief action can settle the insurance coverage controversy not

 being addressed in state court, even though it will not help resolve the underlying state court



                                                         4
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 5 of 11 PageID #: 477




 action.” Flowers, 513 F.3d at 555 (citing Northland Ins. Co. v. Stewart Title Guar. Co., 327 F.3d

 448, 454 (6th Cir. 2003)). That line of cases has also determined, with respect to the second factor,

 that “the district court's decision must only clarify the legal relations presented in the declaratory

 judgment action.” Id. at 557 (citing Northland, 327 F.3d at 454). This is the approach Selective

 urges the Court to take arguing that only legal issues are presented here and the Court will not have

 to engage in any fact-finding which will affect the parties in the underlying action.

        However, the second line of cases “has found that, while such declaratory actions might

 clarify the legal relationship between the insurer and the insured, they do not settle the ultimate

 controversy between the parties which is ongoing in state court.” Id. at 555 (citing Travelers

 Indem. Co. v. Bowling Green Pro. Assocs., PLC, 495 F.3d 266, 272 (6th Cir. 2007)); Bituminous,

 373 F.3d at 814). In this line of cases, the district court's decision “must also clarify the legal

 relations in the underlying state action” in order for the second factor to weigh in favor of

 jurisdiction. Id. at 557 (citing Travelers, 495 F.3d at 272; Bituminous, 373 F.3d at 814). Devoted

 argues that the Court should not exercise jurisdiction over this matter because a declaratory action

 “would not settle the controversy in the [u]nderlying [s]uit filed by Horizon against Devoted.”

 [DN 7-1 at 5].

        In reconciling these two lines of cases, the Court concludes, as it has in prior opinions, that

 in instances where it “will only have to decide purely legal questions or engage in fact-finding that

 does not affect the parties in the underlying action, the declaratory action need only settle the

 controversy . . . between the insured and the insurer.” Bevidere Ins. Co. v. Triangle Enter., Inc.,

 No. 3:16 -cv-339, 2017 WL 653274, at *3 (W.D. Ky. Feb. 15, 2017) (citing Auto Club Prop.-Cas.

 Ins. Co. v. Denton, No. 4:15-cv-35, 2015 WL 4484173 (W.D. Ky. July 22, 2015). This comports

 with the Sixth Circuit’s “most recent decisions [which] have held that district courts did not abuse



                                                       5
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 6 of 11 PageID #: 478




 their discretion in concluding that a declaratory judgment would settle the controversy by resolving

 the issue of indemnity.” Cole’s Place, 936 F.3d at 397. Therefore, it is important to consider what

 questions Selective is asking to Court to answer.

        Selective asks the Court to determine whether Horizon’s breach of contract and tortious

 interference claims fall outside the insurance coverage policy. “Determining whether [a party] has

 a duty to defend or indemnify is a purely legal question.” Westfield Ins., 2021 WL 3074183, at

 *3. The Sixth Circuit holds coverage determinations are made “by reference to two documents:

 the complaint and the policy.” Cole’s Place, 936 F.3d at 400. In short, the “question for the

 district court . . . is whether the complaints contain ‘any allegation which potentially, possibly or

 might come within the coverage of the policy.’” Id. (quoting James Graham Brown Found., Inc.

 v. St. Paul Fire & Marine Ins. Co., 814 S.W.2d 273, 279 (Ky. 1991)).

        Horizon’s complaint and amended complaint include two claims: breach of contract and

 tortious interference with contractual relations. [DN 1-5 at 2]. Selective’s duty to defend and

 indemnify Devoted turns on whether those claims fall under the policy’s language, “regardless of

 the merit of the action.” Cole’s Place, 936 F.3d at 400 (citing James Graham Brown Found., 814

 S.W.2d at 279). With respect to the breach of contract claim, it seems the coverage question is

 fairly straightforward and can be easily decided through reference to the insurance policy and the

 allegations of the complaint. However, Devoted insists that coverage for the tortious interference

 claim is not as easily decided.

        Devoted argues that coverage for the tortious interference claim will depend on what they

 did exactly and whether they acted intentionally or negligently. Actually, as noted above, the

 question is whether the complaint contains any allegations that potentially, possibly or might come

 within the coverage provisions of the policy. This Court can certainly decide, as a legal matter,



                                                      6
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 7 of 11 PageID #: 479




 whether there are any such allegations. Any such determination, one way or the other, will not

 affect the underlying action. The factfinder there will decide if the allegations are true and if so,

 decide whether Devoted is liable to Horizon for breach of contract and/or tortious interference with

 Horizon’s contract.

          Because the Court need only examine Horizon’s complaint and the insurance policy’s

 language, a declaratory action will resolve the “ultimate controversy” between Selective and

 Devoted by settling whether the former must defend and indemnify the latter. Therefore, this first

 factor weighs in favor of exercising jurisdiction. A declaratory action would serve a useful

 purpose: determining whether Selective must defend and indemnify Devoted in the Horizon

 lawsuit.1 Thus, the second factor favors exercising jurisdiction.

          B. Factor Three: Procedural Fencing and Res Judicata

          Next, the Court addresses “whether use of the declaratory judgment is motivated by

 ‘procedural fencing’ or is likely to create a race for res judicata.” Flowers, 513 F.3d at 558. This

 factor “usually does not weigh heavily in the analysis.” Cole’s Place, 936 F.3d at 399. Courts are

 “reluctant to impute an improper motive to a plaintiff where there is no evidence of such in the

 record.” Flowers, 513 F.3d at 558 (citations omitted). “A district court should not deny

 jurisdiction to a plaintiff who has not ‘done any more than choose the jurisdiction of federal rather

 than state court, a choice given by Congress.’” Id. (citations omitted). Generally, procedural

 fencing is absent when the declaratory-plaintiff filed after the start of the state court litigation.



     1
        For the second factor, both parties cite AmSouth Bank v. Dale, 386 F.3d 763 (6th Cir. 2004), in debating whether
 a declaratory judgment would serve the “useful purpose” of relieving Selective of “additional harm.” Id. at 786.
 Selective asserts declaratory judgment would serve a “useful purpose” since it suffers an “accruing harm” by currently
 paying Devoted’s defense costs. [DN 9 at 13]. Devoted asserts no harm exists since Selective “voluntarily” began
 financing this defense a year after the first tender. [DN 12 at 7]. Dale states “some additional harm” is needed only
 “when a putative tortfeasor sues an injured party for a declaration of nonliability.” 386 F.3d at 786. Because Selective
 is not a “putative tortfeasor” in this case, this requirement does not apply. Even if it did, a declaratory judgment would
 clarify Selective’s “legal duties for the future,” not a “past harm.” Id.

                                                                 7
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 8 of 11 PageID #: 480




 Encompass Indem. Co. v. Gray, 434 F. Supp. 3d 560, 573 (W.D. Ky. 2020) (citing Cole’s Place,

 936 F.3d at 399).

         Devoted alleges Selective engaged in procedural fencing by “waiting for approximately

 two years” before bringing this declaratory action. [DN 7-1 at 6]. In fact, Selective “instituted

 this action several years after the state court proceedings began.” Flowers, 513 F.3d at 558. This

 timeline weighs against a finding of procedural fencing. Additionally, Selective “was not a party

 to the state court action,” meaning its “attempt to clarify its legal obligations . . . cannot be

 construed as an attempt to create a race to judgment.” Id. This factor supports exercising

 jurisdiction.

         C. Factor Four: Increase of Friction and Improper Encroachment

         In considering the fourth factor—whether the exercise of jurisdiction would increase

 friction between federal and state courts—three additional sub-factors are considered:

         (1) whether the underlying factual issues are important to an informed resolution of the
             case;
         (2) whether the state trial court is in a better position to evaluate those factual issues
             than is the federal court; and
         (3) whether there is a close nexus between the underlying factual and legal issues and
             state law and/or public policy, or whether federal common or statutory law dictates
             a resolution of the declaratory judgment action.

 Bituminous, 373 F.3d at 814–15 (citing Scottsdale Ins. Co. v. Roumph, 211 F.3d 964, 968 (6th Cir.

 2004)). The Court considers these sub-factors in turn.

         i. Importance of Underlying Factual Issues to Informed Resolution of the Case

         The first sub-factor “focuses on whether the state court’s resolution of the factual issues in

 the case is necessary for the district court’s resolution of the declaratory judgment action.”

 Flowers, 513 F.3d at 560. Where “resolution of the issue raised in federal court will require

 making factual findings that might conflict with similar findings made by the state court,” the

 exercise of jurisdiction would be inappropriate. Id. (citation omitted).
                                                       8
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 9 of 11 PageID #: 481




         Devoted argues unresolved factual issues in the state court lawsuit requires dismissing this

 case. [DN 12 at 2–7]. It asserts Selective’s policy may provide coverage since Devoted allegedly

 made “false and misleading comments” when it improperly solicited Horizon’s existing clients.

 [Id. at 3]. Devoted cites the policy’s definition of “personal and advertising injury”—covering

 “oral or written publication . . . that slanders or libels a person or organizations or disparages a

 person’s or organization’s goods, products or services”—to say a possible factual finding of false

 comments would place Horizon’s lawsuit under the policy’s coverage. [Id. at 2–3]. Devoted also

 identifies factual issues potentially affecting the tortious interference claim. Devoted maintains

 that, because Horizon’s tortious interference claim alleged either “malice or . . . gross

 negligence[,]” [DN 1-4 at ¶ 15], the “Knowing Violation Of Rights Of Another” or “Material

 Published With Knowledge Of Falsity” exclusions may not apply if it is determined in the

 underlying action that Devoted acted negligently rather than intentionally and knowingly. [DN 12

 at 6–7].

         At this point, it does not appear that any facts will need to be resolved by the state court

 prior to determining the coverage questions presented here. Nor does it seem likely that this Court

 will be required to engage in any fact-finding that will possibly conflict with the findings of the

 state court. If it is later learned not to be the case, the Court can re-visit its decision and decline to

 exercise jurisdiction. But for now, this sub-factor supports exercising jurisdiction.

         ii. State Court’s Position to Evaluate Factual Issues

         The second sub-factor “focuses on which court, federal or state, is in a better position to

 resolve the issues in the declaratory action.” Flowers, 513 F.3d at 560. The Sixth Circuit generally

 recognizes that “Kentucky courts are in the better position to apply and interpret its law on these

 issues.” Travelers, 495 F.3d at 272 (6th Cir. 2007). Selective correctly asserts this Court is equally



                                                         9
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 10 of 11 PageID #: 482




  suited to resolve this dispute since Selective is not a party to the underlying lawsuit, the state court

  is not considering their duty to defend, and Horizon’s allegations are not dependent on any disputed

  facts. [DN 9 at 17]. As addressed under the first sub-factor, it appears that the Court will not need

  to engage in any fact-finding to resolve this insurance dispute. This second sub-factor supports

  exercising jurisdiction as well.

            iii. Close Nexus Between Issues and State Law and Policy

            The final sub-factor “focuses on whether the issue in the federal action implicates important

  state policies and is, thus, more appropriately considered in state court.” Flowers, 513 F.3d at 561.

  This case involves an insurance contract’s scope: whether Selective’s policy covers the allegations

  in Horizon’s complaint against Devoted. On the one hand, “[n]o federal-law questions are

  involved in the coverage issue.” Cole’s Place, 936 F.3d at 401. On the other hand, “not all issues

  of insurance contract interpretation implicate such fundamental state policies that federal courts

  are unfit to consider them.” Flowers, 513 F.3d at 561. But, “even in cases where state law has not

  been difficult to apply, this court has usually found that the interpretation of insurance contracts is

  closely entwined with state public policy.” Cole’s Place, 936 F.3d at 401. Thus, this final sub-

  factor weighs against jurisdiction.

            D. Factor Five: Alternative Remedy

            The final factor to consider is the availability of alternative remedies that are “better or

  more effective” than a federal declaratory judgment. Grand Trunk, 746 F.2d at 326. A better

  alternative may exist where “state law offers a declaratory remedy or if coverage issues can be

  litigated in state-court indemnity actions.” See Encompass Indem., 434 F. Supp. 3d at 575 (quoting

  Cole’s Place, 936 F.3d at 402). The Court’s inquiry “must be fact specific, involving consideration

  of the whole package of options available to the federal declaratory plaintiff.” Flowers, 513 F.3d

  at 562.
                                                         10
Case 4:21-cv-00051-JHM-HBB Document 14 Filed 09/01/21 Page 11 of 11 PageID #: 483




         Selective could have sought declaratory relief in a Kentucky court under Kentucky law.

  Ky. Rev. Stat. § 418.040. While this relief provides Selective the same remedy it pursues in federal

  court, “the state remedy has the advantage of allowing the state to apply its own law.” Cole’s

  Place, 936 F.3d at 401. Moreover, “Kentucky courts might also have been able to combine the

  two actions so that all issues could be resolved by the same judge.” Flowers, 513 F.3d at 562.

  This final factor weighs against exercising jurisdiction.

                                           IV. CONCLUSION

         Of the Grand Trunk factors, three factors and two sub-factors weigh in favor of exercising

  jurisdiction. Conversely, one factor and a sub-factor weigh against jurisdiction. Because this case

  appears to be one primarily involving legal issues, and no fact-finding, the Court decides it should

  exercise jurisdiction under the Declaratory Judgment Act.

         For the reasons set forth above, IT IS HEREBY ORDERED that Defendant Devoted

  Senior Care LLC’s Motion to Dismiss [DN 7] is DENIED. Further, Plaintiff Selective’s Request

  for Oral Argument [DN 13] on this issue is DENIED.




                                                                                  September 1, 2021




  cc:    Counsel of Record




                                                       11
